UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 01-1123



WALTER CLINE; WILLIAM HAGLER,

                                           Plaintiffs - Appellants,

          versus


ARTHUR BINDER, in his official capacity and
individually as Deputy Sheriff of Cumberland
County, North Carolina; MORRIS BEDSOLE, in his
official capacity as former Sheriff of Cumber-
land County and individually; JIMMY HENLEY;
JOHN DOE, in their official capacities and
individually; CUMBERLAND COUNTY, NORTH CARO-
LINA, and the Office of the Sheriff of Cumber-
land County,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-96-811-5-BO)


Submitted:   July 12, 2001                 Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Walter Cline, William Hagler, Appellants Pro Se. Douglas Edward
Canders, CUMBERLAND COUNTY ATTORNEY’S OFFICE, Fayetteville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Walter Cline and William Hagler appeal the district court’s

order denying their motion to reconsider under Fed. R. Civ. P.

60(b) in their civil action.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   See Cline

v. Binder, No. CA-96-811-5-BO (E.D.N.C. Dec. 21, 2000).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2